

Exhibit 10.2
CBI NOMINEE AGREEMENT
Execution Copy
(Shareholder Representative)




THIS CBI NOMINEE AGREEMENT (the “Agreement”) is made and entered into as of
March 28, 2017 by and between Independent Bank Group, Inc. (“IBG”) and Trident
IV PF Depository Holdings, LLC and Trident IV Depository Holdings, LLC (the
“Investor”).


RECITALS:


WHEREAS, IBG and Carlile Bancshares, Inc., Fort Worth, Texas (“CBI”), have
entered into that certain Agreement and Plan of Reorganization, dated November
21, 2016 (the “Reorganization Agreement”), which provides for the acquisition of
CBI by IBG through the merger (the “Merger”) of CBI with and into IBG. Terms
with their initial letter capitalized and not otherwise defined herein shall
have the meaning given them in the Reorganization Agreement;


WHEREAS, Independent Bank, McKinney, Texas, a Texas banking association, is a
wholly-owned subsidiary of IBG (“Independent Bank”);


WHEREAS, the Reorganization Agreement contemplates that at least three
individuals associated with CBI will be elected to the Board of Directors of IBG
(the “IBG Board”) and the Board of Directors of Independent Bank (the “Bank
Board” and together with the IBG Board, each a “Board” and collectively, the
“Boards”);


WHEREAS, the CBI Nominee (as defined below) represents the interests of the
Investor, which is a record holder of shares of CBI common stock;


WHEREAS, the Investor will receive IBG Shares pursuant to the Merger; and


WHEREAS, IBG and CBI acknowledge and agree that it is in the best interests of
IBG for the CBI Nominee (as defined below) to serve as a director of IBG only
for as long as the Investor owns a significant number of IBG Shares, as provided
herein.


AGREEMENT:


NOW, THEREFORE, in consideration of the foregoing and the covenants contained in
the Reorganization Agreement and in this Agreement, IBG and the Investor agree
as follows:


1.CBI Nominee. The Investor shall designate one (1) person (the “CBI Nominee”)
to serve on the IBG Board during the term of this Agreement. The initial CBI
Nominee will be Christopher M. Doody. The IBG Board shall nominate the CBI
Nominee for election as a Class III director of IBG, as provided for in the
Reorganization Agreement. At each meeting of shareholders


1



--------------------------------------------------------------------------------




for the election of directors at which the position to be occupied under this
Agreement by the CBI Nominee on any Board is to be determined by shareholder
action, and provided that the CBI Nominee complies with the governance and
ethics policies of IBG then in place, the IBG Board shall: (a) cause the CBI
Nominee to be recommended by the Corporate Governance and Nominating Committee
(or any similar committee with authority to nominate director nominees, as
applicable) for consideration by the IBG Board and to be nominated by the IBG
Board for election as a director; (b) recommend that the shareholders vote for
and in favor of the election of the CBI Nominee as a director, and use its
commercially reasonable efforts to cause the election of the CBI Nominee to the
IBG Board, including soliciting proxies for the election of the CBI Nominee to
the same extent as it does, consistent with past practice, for any other IBG
Board nominee for election as a director; and (c) request each then current
member of the IBG Board to vote as a shareholder (as applicable) for approval of
the CBI Nominee. If the CBI Nominee fails to comply with the governance and
ethics policies of IBG and the Corporate Governance and Nominating Committee is
unable to recommend the CBI Nominee for nomination for election as a director of
IBG, IBG shall so notify the Investor and the Investor shall have the right to
designate a substitute person as the CBI Nominee, who shall be deemed the CBI
Nominee for all purposes and in all respects under this Agreement. In the event
of the death, disability, resignation or removal of the CBI Nominee, IBG shall
cause the prompt election to the IBG Board of a replacement director designated
by the Investor to fill the resulting vacancy, and such individual shall be
deemed the CBI Nominee for all purposes and in all respects under this
Agreement. IBG’s obligation to nominate and recommend any such substitute person
as a CBI Nominee shall be subject to such substitute person’s compliance with
IBG’s governance and ethics policies in place from time to time, the appropriate
review and approval by IBG’s Corporate Governance and Nominating Committee of
such substitute person, and that such substitute person qualifies as an
“independent” director as defined by applicable NASDAQ rules.


2.Termination Event. The Investor’s right under this Agreement to designate a
CBI Nominee for nomination and election to the IBG Board shall terminate if the
Investor (together with its Affiliates) no longer beneficially owns at least 50%
of the aggregate number of shares of common stock of IBG (as adjusted
appropriately from time to time for any reorganization, recapitalization, stock
dividend, stock split, reverse stock split or other like changes in IBG’s
capitalization) beneficially owned by the Investor (and its Affiliates)
immediately following the effective time of the Merger (the “Termination
Event”).  Following the occurrence of the Termination Event, upon the written
request of the IBG Board, the Investor shall cause the CBI Nominee to resign
from the IBG Board within ten (10) calendar days thereafter.


3.Corporate Opportunities. Each of the parties hereto acknowledges that the
Investor, its Affiliates and their related investment funds may review the
business plans and related proprietary information of any enterprise, including
enterprises that may have products or services which


2

--------------------------------------------------------------------------------




compete directly or indirectly with those of IBG and its subsidiaries, and may
trade in the securities of such enterprise. The Investor, its Affiliates and
their related investment funds shall not be precluded or in any way restricted
(except as may be required by applicable law) from investing or participating in
any particular enterprise, or trading in the securities thereof, whether or not
such enterprise has products or services that compete with those of IBG or any
of its subsidiaries. Without limiting the generality of the foregoing, the
parties expressly acknowledge and agree that: (a) the Investor and its
Affiliates have the right to, and shall have no duty (contractual or otherwise)
not to, directly or indirectly, engage in the same or similar business
activities or lines of business as IBG and its subsidiaries; and (b) in the
event that the Investor or any of its Affiliates acquires knowledge of a
potential transaction or matter that may be a corporate opportunity for IBG or
any of its subsidiaries, the Investor or its Affiliates shall have no duty
(contractual or otherwise) to communicate or present such corporate opportunity
to IBG or any of its subsidiaries, and, notwithstanding any provision of this
Agreement to the contrary, shall not be liable to IBG or any of its subsidiaries
or any other shareholders of IBG for breach of any duty (contractual or
otherwise) by reason of the fact that the Investor, any of its Affiliates or any
of their related investment funds, directly or indirectly, pursues or acquires
such opportunity for itself, directs such opportunity to another person or
entity or does not present such opportunity to IBG or its subsidiaries.
Notwithstanding the foregoing, the parties hereto acknowledge and agree that the
CBI Nominee, as a director of IBG, will owe fiduciary duties to IBG.


4.Amendments. This Agreement may not be modified, amended, altered or
supplemented except upon the execution and delivery of a written agreement
executed by the parties hereto.


5.Multiple Counterparts. For the convenience of the parties hereto, this
Agreement may be executed in one or more counterparts, each of which shall be
deemed an original, and all counterparts hereof so executed by the parties
hereto, whether or not such counterpart shall bear the execution of each of the
parties hereto, shall be deemed to be, and shall be construed as, one and the
same Agreement. An e-mail, facsimile or other electronic transmission of a
signed counterpart of this Agreement shall be sufficient to bind the party or
parties whose signature(s) appear thereon.


6.Entire Agreement. This Agreement, together with the Reorganization Agreement
and the agreements contemplated thereby, embody the entire agreement and
understanding of the parties hereto in respect to the subject matter contained
herein. This Agreement supersedes all prior agreements and understandings among
the parties with respect to such subject matter contained herein.




3

--------------------------------------------------------------------------------




7.Notices. All notices, requests, demands and other communications required or
permitted hereby shall be in writing and shall be deemed to have been duly given
if delivered by hand or mail, certified or registered mail (return receipt
requested) with postage prepaid to the addresses of the parties hereto set forth
on below their signature on the signature pages hereof or to such other address
as any party may have furnished to the others in writing in accordance herewith.


8.GOVERNING LAW; JURISDICTION; VENUE. THIS AGREEMENT AND THE RELATIONS AMONG THE
PARTIES HERETO ARISING FROM THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS. THE INVESTOR HEREBY IRREVOCABLY
SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE FEDERAL AND TEXAS STATE COURTS FOR
COLLIN COUNTY, TEXAS IN CONNECTION WITH ANY SUIT, ACTION OR PROCEEDING RELATED
TO THIS AGREEMENT OR ANY OF THE MATTERS CONTEMPLATED HEREBY, IRREVOCABLY WAIVES
ANY DEFENSE OR LACK OF PERSONAL JURISDICTION AND IRREVOCABLY AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED
IN ANY SUCH COURT. THE INVESTOR AGREES THAT EXCLUSIVE VENUE FOR ANY DISPUTE
ARISING FROM THIS AGREEMENT SHALL BE THE FEDERAL AND TEXAS STATE COURTS FOR
COLLIN COUNTY, TEXAS AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.


[Signature Page to Follow]


4

--------------------------------------------------------------------------------






[Signature Page to CBI Nominee Agreement]


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.




INDEPENDENT BANK GROUP, INC.


By:     /s/ David R. Brooks                
                        David R. Brooks
                        Chairman of the Board and CEO


INVESTOR:
TRIDENT IV PF DEPOSITORY HOLDINGS, LLC


                    By:     /s/ Richard A. Goldman                
                        Richard A. Goldman
                        Vice President & Treasurer






INVESTOR:
TRIDENT IV DEPOSITORY HOLDINGS, LLC


                    By:     /s/ Richard A. Goldman                
                        Richard A. Goldman
                        Vice President & Treasurer






5